Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,943,682 to Wagner et al. in view of U.S. Patent No. 5,596,021 to Adembri et al.
As to claims 23 and 27, Wagner discloses a process for preparing a polymer coating comprising providing a polymerizable composition that includes the isocyanurate of hexamethylene diisocyanate obtained from hexamethylene diisocyanate and trimerisation catalyst, and 2-hydroxyethyl acrylate wherein the coating composition is formed into a film and radiation cured at a wavelength of 200 to 500 nm, and then thermally cured at temperatures that range from 60 to 160°C (25:60-63, 26:25, 26:48-59).  Wagner does not remove the trimerisation catalyst from polyisocyanate A.  A person of ordinary skill in the art would expect that the catalyst would be in the reaction mixture with polyisocyanate A and 2-hydroxyethyl acrylate in the examples.  Adembri teaches a crosslinkable polyester/isocyanate composition comprising a polyfunctional isocyanate, an unsaturated polyester resin, free radical initiators, and a trimerisation catalyst (Abstract).
Even if the catalyst is not present in the examples of Wagner a person of ordinary skill in the art would add additional trimerisation catalyst to examples of Wagner as taught in Adembri to further increase the content of isocyanurate groups because Adembri teaches the isocyanurate structure provides a polymer with extremely high heat resistance and retention of the mechanical properties even after long periods of exposure to high temperatures (Adembri, 3:20-27).  
As to claim 24, Wagner discloses wherein the polymerizable composition further comprises a polyether component that is reacted in the presence of dibutyltin dilaurate at elevated temperatures (Example 4).
As to claim 25, Wagner discloses wherein the composition further comprises initiators (20:33-50).
As to claim 26, Wagner discloses a trimer based on hexamethylene diisocyanate that has an NCO content of 17.2% by weight. The NCO content of monomeric HDI is 49.5%. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763